Citation Nr: 0126960	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  01-08 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of hepatitis.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
August 1973, including service in Vietnam.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO) which denied the veteran's 
claim of entitlement to service connection for hepatitis with 
loss of liver function.  The case was sent to the Board in 
November 2001.
FINDING OF FACT

The veteran's current residuals of hepatitis originated in 
service.


CONCLUSION OF LAW

Residuals of hepatitis were incurred during the veteran's 
active duty service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
residuals of hepatitis. 

In the interest of clarity, the Board will review the law and 
pertinent VA regulations, followed by a discussion of the 
factual background of this case.  The Board will conclude 
with an analysis of the issue on appeal.

Applicable Law and Regulations

Service connection

In general, in the absence of willful misconduct or abuse of 
alcohol or drugs, service connection may be granted for 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

The law provides that drug and alcohol abuse cannot itself be 
service-connected. 38 U.S.C.A. § 105(a) (West 1991). Prior to 
November 1990, disabilities secondary to alcoholism were not 
deemed to be subject to an absolute "willful misconduct" bar.  
It was for the express purpose of precluding payment of 
compensation for certain secondary effects arising from 
willful misconduct, including injuries or disease incurred 
during service as the result of the abuse of alcohol or 
drugs, that 38 U.S.C.A. § 1110 was amended by the Omnibus 
Budget and Reconciliation Act of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388-1, 1388-351 (1990) (OBRA). See H.R. 
CONF. REP. NO. 964, 101st Cong., 2d Sess. 997 (1990), 
reprinted in 1990 U.S.C.C.A.N. 2374, 2702.  As amended, 38 
U.S.C.A. § 1110 now provides that "no compensation shall be 
paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs." 

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2000).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The veteran's service medical records reveal that when he was 
examined in July 1970, prior to service entrance.  Tattoos 
were noted on his arms; no physical abnormality was found.  

It was noted in June 1973 that the veteran had been using 
heroin for the previous  eighteen months, with onset in 
Vietnam and no drugs before Vietnam.  It was reported in 
connection with the veteran's separation medical examination 
later in June 1973 that he had a history of jaundice in 
February 1973.  Under "Notes" on the back of the 
examination report, a notation was made of questionable 
hepatitis for two weeks in February 1973; the veteran denied 
intravenous drug use.  The "Summary of Defects and 
Diagnoses" included infectious hepatitis, past, occurred in 
Vietnam.

Private medical records  in July 1991 reveal that the veteran 
tested positive for hepatitis C antigen and for antibodies to 
hepatitis B surface antigen.  Hospital records dated in May 
2000 reveal that the veteran had end stage liver disease.  

According to a July 2000 statement from D.D.J., M.D., the 
veteran had end stage liver disease and required a liver 
transplant.  Dr. J. indicated that the original source of the 
veteran's liver damage began with the hepatitis he acquired 
in Vietnam in 1971.  Dr. J. also noted that the veteran's 
alcohol problem contributed to the advancement of cirrhosis 
over the previous 10-12 years.

According to a March 2001 statement from the veteran's 
mother, the veteran had "yellow jaundice" when he came home 
on leave in February 1973.

Analysis

Initial matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue on 
appeal.  The Board observes that the veteran was informed in 
the July 2001 Statement of the Case of the relevant law and 
regulations, including the VCAA, and the type of evidence 
that could be submitted by him in support of his claim.  
There is sufficient evidence of record with which the Board 
may make an informed decision.  The veteran, moreover, has 
been accorded ample opportunity to present evidence and 
argument on his own behalf.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and finds that 
the development of the claim has been consistent with the 
provisions of the new law.  Accordingly, the Board will 
proceed to a decision on the merits on the issue on appeal.  

Discussion

Having reviewed the record, the Board concludes that there is 
probative evidence that establishes that the veteran's 
hepatitis originated during service.  His service medical 
records contain reference to hepatitis in February 1973.   
Recent medical evidence shows a positive test for hepatitis C 
antigen and resulting end stage liver disease.  The only 
medical opinion on file contains the conclusion that the 
veteran's current liver damage began with hepatitis he 
acquired in Vietnam.  The Board places great weight of 
probative value on this medical opinion.  There is no opinion 
to the contrary. 

The Board is of course aware that the cause of the veteran's 
hepatitis remains unclear.  There were tattoos before service 
and drug abuse during and after service.  None of these 
possible causes would lead to service connection.  The 
veteran himself has stated that he was exposed to tainted 
blood during service, although there is no objective evidence 
to support that statement.  He was not in combat nor was he 
in a medical or other specialty.  At this late date, 
determining the precise cause of the veteran's hepatitis 
appears to be an impossible task.  In the absence of any firm 
evidence one way or the other as to this question, the 
veteran must be accorded the benefit of the doubt.  See 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (2001).   

In short, the medical evidence of record supports the 
proposition that the veteran's hepatitis began during 
service.  Based on the above analysis, the Board concludes 
that a grant of service connection for residuals of hepatitis 
is warranted.  The benefit sought on appeal is accordingly 
granted.


ORDER

Entitlement to service connection for residuals of hepatitis 
is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

